Mb. Justice Gaby, on petition for rehearing. This petition, as we understand it, is based upon three grounds: Fifst, that the order appealed from was, contrary to our decision, an order of the Circuit Court, as a court. Second, that if not an order of the court, it was the order of the judge “in vacation.” Third, that if not an order of the court, we have nothing to do with it. In the opinion filed, it was assumed that a reference to 57 Ill. App. 382, where was quoted from 102 Ill., the words, “ A judge, therefore, has no judicial power outside of the court in which he officiates,” was enough of authority upon that point. But.there is more. In Ling v. King, 91 Ill. 57, treating of a judgment by confession entered by the clerk in vacation, it is said: “ If the entry of a judgment order is a judicial function, none but a judge could exercise it, and only in term time. A judge has no power, as an individual, to make orders, decrees and judgments, but that can be done only when he is acting as a court.” In Rafferty v. People, 72 Ill. 37, it is written: “It has been held by a court of the highest respectability that, when the court adjourns, the judge carries no powers with him to his lodgings, and has no more authority over the jury than any other person, and any direction to them from him, either verbal or in writing, is improper. Sargent v. Roberts et al., 1 Pickering, 337. This is doubtless sound and judicious doctrine.” He “ carries no powers with him to his lodgings,” nor to his dinner table, nor to his stables. But the petition says, “ that to a very large extent, for over half a century, it has been the practice of the Circuit Court judges to grant writs of injunction during the period of their statutory terms out of court, in chambers, at their private residences, and in other places out of court, and to indorse such order upon the bill itself, as was done in this case.” A similar practice, followed by the judge who wrote the opinion deciding that it was erroneous, had prevailed in Massachusetts, as may be seen by reference to 1 Pick. 337. We that be judges are prone to emulate, in one particular, the example of St. Paul, Romans 11, 13. Ling v. King, supra, is cited with approval in Conkling v. Ridgely, 112 Ill. 36, which last case disposes of the suggestion in this petition, that over night is vacation. The original opinion, by citing cases shows that what is on the record of a court as a judgment may be reversed on error, because the court of review will take notice of the law which makes it void. Is there less reason for reversing what is, by record prima, faeie an order of the Circuit Court, when, by extrinsic facts brought into the record, it is shown to be void % The petition is denied.